OPINION — AG — ** POLICE RETIREMENT — MUNICIPAL ACTION ** UNDER 11 O.S. 541 [11-541] AND FOLLOWING, THE GOVERNING BOARD OF THE CITY OF EL RENO, BY ORDINANCE, ESTABLISHED A PENSION AND RETIREMENT SYSTEM FOR THE PURPOSE OF PROVIDING PENSION ALLOWANCE AND OTHER BENEFITS FOR ITS POLICEMEN AND THEIR WIVES, AND CHILDREN; THEY THEN REPEALED THIS SAME ORDINANCE. . . . DOES EL RENO HAVE A RETIREMENT SYSTEM NOW ? — IT DOES NOT HAVE A PENSION PLAN. CITE: 11 O.S. 541 [11-541], ARTICLE V, SECTION 61 (JAMES C. HARKIN)